Whitehouse, J.
This is a complaint against the defendants for knowingly publishing in the Bangor Daily Commercial, a “notice of the sale and keeping for sale of intoxicating liquors.” It is based on section 45 of chapter 29 of the Revised Statutes. The defendants waived a hearing in the Municipal Court, and being adjudged guilty, appealed to the Supreme Judicial Court. The case comes to the Law Court on an agreed statement of facts.
It is alleged in the complaint that the defendants, on the 22nd day of April 1905, “being then and there the owners and publishers of a newspaper called the Bangor Daily Commercial, did then and there in said newspaper unlawfully and knowingly publish notice of the sale and keeping for sale of intoxicating liquors ” etc. This complaint bears date April 28, 1905.
It appears from the agreed statement that “ at the time of said complaint and prior thereto and ever since, said newspaper, the Bangor Daily Commercial was published by the “ J. P. Bass Publishing Company,” a corporation duly organized and existing under the laws of this State, and having a capital stock fully paid in of forty thousand dollars, and that said capital stock is and was all owned at the time of said complaint by the respondents above named. And that the notice of the sale or keeping for sale, of intoxicating liquors above named, and as described in the complaint and warrant, was published with the knowledge of the respondents above named.”
It is thus apparent that the facts admitted in the agreed statement are entirely insufficient to support the allegations in the complaint. The material allegations in the complaint obviously are, that the *484defendants were the owners and publishers of the Bangor Daily Commercial and published in it the advertisement in question; but in the agreed statement it is admitted that the paper was published by “ The J. P. Bass Publishing Company, a corporation duly organized and existing under the laws of the state.” There is a further statement of fact that the capital stock of this corporation was all owned by the defendants at the time of said complaint, which it has been seen, was made six days after the publication of the prohibited notice. But the agreed statement fails to disclose any admission that these defendants had any interest whatever in the Bangor Daily Commercial, either as stockholders or otherwise, at the time of the commission of the alleged offense on the 22nd day of April, 1905.
It is an elementary principle of criminal law and procedure, it is true, that in misdemeanors all who knowingly participate in the commission of the offense are deemed principals and may be indicted and convicted either jointly or severally. Bish. Cr. Proc. sec. 545; State v. Sullivan, 83 Maine, 417; but the agreed statement only admits that the prohibited notice was “published with the knowledge of the defendants.” . Even if it be conceded that the mere fact that such an advertisement was published by the corporation with the knowledge of the defendants would have been sufficient to render them liable as principals for participating in the act, if they had been shown to be the only stockholders at the time of the publication, there can be no reasonable ground for holding them responsible for the publication in question, when, there is an entire absence of any evidence tending to show that at the time of the alleged offense they had any interest whatever, either as stockholders or otherwise, in the property of the J. P. Bass Publishing Company or any participation in the conduct of its affairs.
According to the stipulations accompanying the agreed statement in the case, the entry must therefore be,

Judgment for the defendants.